Citation Nr: 9917240	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.  

4.  Entitlement to service connection for muscle spasms of 
the back, neck, and legs.  

5.  Entitlement to service connection for a right ankle 
disorder.  

6.  Entitlement to service connection for a stomach disorder.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to an increased rating for chondromalacia of 
the left knee, to include removal of an intramuscular lipoma 
from the left quadriceps, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1980 to February 
1984 and from February 1991 to October 1991; he was deployed 
to Saudi Arabia from February 21, 1991 to March 20, 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

On the occasion of the hearing before a Member of the Board 
in September 1998, the veteran testified that he believed he 
had a chronic back disorder, of his entire back, which was 
related to this service-connected right and the left knee 
disabilities.  (See pages 36 and 43 of the transcript of that 
hearing.)  The question of whether the veteran is formally 
claiming service connection for a chronic low back disorder 
as proximately due the service-connected knee disabilities or 
as being aggravated by the knee disabilities is referred to 
the RO for clarification.  

This decision will address only the issues of service 
connection for muscle spasms of the back, neck and legs, 
right ankle disorder, PTSD, a stomach disorder and increased 
evaluations for service-connected left and right knee 
disorders.  The issues of whether new and material evidence 
has been submitted to reopen claims for service connection 
for hearing loss of the right ear, pes planus and hemorrhoids 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACTS

1.  The veteran had active service from February 1980 to 
February 1984 and from February 1991 to October 1991; he was 
deployed to Saudi Arabia from February 21, 1991 to March 20, 
1991. 

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for muscle spasms of the back, 
neck, and legs is plausible.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a right ankle disorder is 
plausible.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a stomach disorder is 
plausible.  

5.  The veteran was not awarded any decorations or citations 
for participation in combat and he did not participate in 
combat with the enemy.

6.  PTSD of service origin, from inservice combat stressors, 
is not shown.  

7.  The veteran's left knee disorder is manifested by full 
and painful motion but no instability.  

8.  The veteran's right knee disorder is manifested by full 
and painful motion but no instability.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
muscle spasms of the back, neck, and legs, a right ankle 
disorder, and a stomach disorder are not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

3.  An evaluation in excess of 10 percent for chondromalacia 
of the left knee, to include removal of an intramuscular 
lipoma from the left quadriceps, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5257 
(1998.)  

4.  An evaluation in excess of 10 percent for chondromalacia 
of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, Diagnostic Code 5257 (1998.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent otherwise indicated, the claims are plausible 
and thus "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), which mandates a duty to assist in 
developing all pertinent evidence.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision as to the claims which are fully 
adjudicated herein.  

Under 38 U.S.C.A. § 5107(a), a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is one which is plausible, i.e., "meritorious 
on its own or capable of substantiation" it need not be 
conclusive but only possible to meet the burden of section 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990.  
"[M]ore than just an allegation" is required, "the statute 
provides that [the claim] must be accompanied by evidence."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this 
determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  The quality and quantity of the evidence required 
depends upon the issue presented and where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required and not merely lay 
testimony because lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) (citing Murphy, id., and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  

The second and third elements in Caluza can be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was 'noted' during service or in a presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under § 3.303(b) by evidence of (i) the existence of a 
chronic disease inservice or a presumptive period and (ii) 
present manifestations of the same chronic disease.  Savage, 
Id.  See also Brewer v. West, 11 Vet. App. 228, 231-34 
(1998).  

The doctrine of resolution of doubt in favor of a claimant is 
not applicable in determinations of well groundedness.  It is 
only after the initial burden of submitting a well grounded 
claim has been met that the doctrine of resolving doubt in 
the claimant's favor, under 38 U.S.C.A. § 5107(b) (West 1991) 
arises.  The benefit of the doubt doctrine does not ease the 
initial burden of submitting a well grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Muscle Spasms

Although it was contended at the September 1998 Board hearing 
that a chronic disability manifested by muscle spasms of the 
back, neck, and legs was incurred in the veteran's active 
duty during the Persian Gulf Crisis, at that hearing 
reference was also made to alleged symptoms of such a 
disorder during the veteran's first period of active service 
(pages 3 and 4 as well as pages 21 through 24 of that 
transcript).  

During the veteran's first period of active service, in May 
1980 he had a mild fascial herniation at the left lateral 
mid-tibia.  In October 1980, he had left calf pain and the 
assessment was a questionable muscle strain of that calf but 
venous insufficiency was to be ruled out.  In November 1980 
he complained of migraine headaches with cramping at the neck 
and the assessment was heat exhaustion, which was associated 
with his work in a hot laundry room.  In January 1982 he had 
mid-sternal chest pain which increased on certain movements, 
with radiation of pain up to the neck and shoulder, and down 
the left arm.  It was questionably of musculoskeletal origin 
but costochondritis was to be ruled out.  Later that month, 
when he also had gastrointestinal complaints, he had pain 
over the costal cartilage on the right side of the sternum, 
which was effected by movements.  The pertinent assessment 
was possible costochondritis.  

The examination for separation from the veteran's first 
period of service was negative for muscle spasms and service 
medical records during his active duty during the Persian 
Gulf Crisis are also negative.  He testified that he had a 
flare-up of this problems upon return from service in the 
Persian Gulf and has been treated solely by his family 
physician, Dr. Knapp (pages 24 and 25 of the transcript of 
the Board hearing).  However, treatment records of Dr. Knapp 
from 1992 to 1995 reflect no complaints or findings of muscle 
spasm, although the veteran did complain of various bodily 
pains.  

Various private and VA clinical records since 1995 also 
reflect complaints of various bodily pains but not of muscle 
spasms.  It is pertinent to note that an April 1995 report 
from Dr. Fallahi states that the veteran did not have the 
stigmata of diffuse inflammatory arthropathy or other 
connective tissue disease, although an April 1995 record from 
the Montgomery Rheumatology clinic indicates that he had 
arthralgia and tendinitis in multiple areas.  

In sum, any muscle spasms during the veteran's first period 
of service are not shown to be associated with anything other 
than acute headaches or heat exhaustion and a chronic 
disorder manifested by muscle spasms of the back, neck, and 
legs is not now clinically demonstrated.  Accordingly, the 
claim for service connection for muscle spasms of the back, 
neck, and legs is not well grounded.  


Right Ankle

Service medical records during the veteran's first period of 
service, VA examinations in 1984, are negative for right 
ankle disability, except that moderate pes planus was noted 
on examination for entrance into his first period of active 
duty.  In December 1981, he complained of stiffness in the 
arch of his right foot and, after examination, the assessment 
was a contusion versus a sprain of the right foot.  Service 
medical records during his service in the Persian Gulf Crisis 
are also negative for symptoms related to a right ankle 
disability

Service medical records of the veteran's service in the 
military reserves, after performing active duty in the 
Persian Gulf Crisis, contain a January 1992 notation that the 
veteran had fractured his right ankle and leg in a vehicular 
accident in December 1991 (after termination of his active 
service) and that his right ankle was then, and until 
February 1991 was to remain, casted.  

An April 1995 report from Dr. Fallahi indicates that the 
veteran's right ankle had been casted after having merely 
twisted the ankle.  It was found that he had right ankle pain 
due to tenosynovitis and he was given an injection of 
analgesic medication.  A right ankle X-ray revealed no 
abnormality except for pes planus with arthritis of the 
subtalar joint.  A bone scan in May 1995 revealed marked 
arthritis of the right ankle.  

On VA examination in January 1997 the veteran complained of 
right ankle pain.  He also wore a right ankle brace.  An X-
ray of his right ankle was normal but after examination the 
diagnoses included recurrent arthralgia of the right ankle.  

While the veteran does now have chronic disability of the 
right ankle, it is not demonstrated to be of service origin, 
as opposed to being due to an injury which occurred after 
both of his periods of active military duty.  Indeed, on the 
occasion of the aforementioned hearing, the veteran testified 
that he first began noticing his right ankle problems in 
December 1991, which is consistent with the other records of 
post-service injury.  As there is no competent evidence of 
right ankle disability which began during either period of 
service, this claim is not well grounded.  

Stomach Disorder

In January 1981 the veteran complained of diarrhea and an 
upset stomach with abdominal cramps.  The assessment was 
questionable viral gastroenteritis.  The veteran's 
symptomatology included nausea, vomiting, and abdominal pain 
but there was no blood in his vomit or coffee-ground-like 
material.  The assessments included acute gastritis.  At the 
time of the veteran's hearing before a member of the Board, 
he testified that his gastrointestinal symptoms during his 
first period of active duty were related to seasickness from 
being onboard ship (page 4 of that transcript).  

The veteran also testified that he had no further 
gastrointestinal problems until his active duty during the 
Persian Gulf Crisis when he was again seen for stomach 
problems, of the same type which he had during his first 
period of service, and was told he had a nervous stomach and 
was given Zantac (pages 33 and 34 of that transcript).  

The service medical records during his active duty during the 
Persian Gulf Crisis reflect that in August 1991 he had had 
burning pain in the epigastric region for 2 to 3 months and 
had had blood in his stool but no black or tarry stools.  The 
assessment was that the complaints and findings on 
examination were consistent with peptic ulcer disease (PUD) 
but there was no evidence of acute blood loss.  In September 
1991 it was again noted that he had abdominal pain and bright 
red blood per rectum.  The impressions were that the blood 
per rectum was most likely secondary to hemorrhoids (although 
later a colonic polyp was excised) and epigastric pain with 
PUD to be ruled out.  As a follow-up, later in September 1991 
he underwent an upper endoscopic examination and the 
findings, including esophagogastrodudenal findings, were 
normal.  

On VA examination in August 1992, the veteran related a 
history of some abdominal cramps at the time of rectal 
bleeding and at the time of a December 1992 colonoscopy at 
the Baptist Medical Center, which revealed internal 
hemorrhoids, he reported having occasional abdominal 
discomfort.  Also, a report of a psychosocial evaluation by a 
private psychologist, of December 1995 and January 1996, 
noted that the veteran presented with multiple somatic 
complaints, including nausea and motion sickness.  

The veteran's seasickness or motion sickness is not shown to 
be a chronic disability, as opposed to acute symptoms when 
exposed to certain environmental stimulus.  The PUD which was 
suspected during service in the Persian Gulf Crisis was never 
clinically document.  In fact, there is no competent medical 
evidence of a chronic gastric disorder.  The veteran's 
testimony that physicians reportedly told him that he has a 
nervous stomach is not competent to establish the existence 
of a current gastric (stomach) disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (citing Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (a lay account of past medical 
information, filtered through lay sensibilities, is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence).  

Accordingly, the claim for service connection for a stomach 
disorder is not well grounded.  

As to the claims which are not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  Nevertheless, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefit claim.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).  

Here, the RO fulfilled its obligation under 38 U.S.C.A. 
§ 5103(a) in the adjudications in which the appellant was 
informed that the reasons for the denials of his claims; 
furthermore, by this decision, the undersigned informs the 
veteran of the competent medical evidence necessary to 
establish well-grounded claims.  

PTSD

There is no contention or evidence of inservice incurrence of 
PTSD during the veteran's first period of active service.  He 
was call up from reserve duty for active service in the 
Persian Gulf Crisis and served in Saudi Arabia from February 
21, 1991 to March 20, 1991.  The veteran's not having been 
awarded any decorations or citations indicating participation 
in combat is not determinative of whether he participated in 
combat.  The veteran's May 1995 stressor letter and his 
testimony presented during hearings on appeal, are to the 
effect that his duty in Saudi Arabia was in a laundry room 
but that he also worked as a stretcher bear carrying wounded 
and dead soldiers and afterwards had to clean their clothing 
(page 8 of the RO hearing transcript and pages 27 and 28 of 
the Board hearing transcript).  

He also testified that he was scared and in fear of his life 
while in Saudi Arabia (page 14 of the RO hearing transcript 
and page 28 of the Board hearing transcript).  There were 
often enemy Scud missiles flying overhead and once a Scud 
missile hit about 5 miles from his unit and on another 
occasion a missile hit a hospital about 100 miles behind his 
unit (pages 18 and 29 of the Board hearing transcript).  

A report of a psychosocial evaluation during December 1995 
and January 1996, and a September 1998 statement (submitted 
at the Board hearing, together with a waiver of initial 
consideration by the RO) from B. J. Dunn, a psychologist, 
reflect that he has treated the veteran since December 1995 
for various complaints, including flashbacks and nightmares 
(pertaining to events during Operation Desert Storm), mood 
swings, and social isolation.  The diagnoses in the 
psychosocial evaluation were PTSD and an adjustment disorder 
with mixed emotional features.  The diagnosis in the 
September 1998 statement was PTSD.  

On VA psychiatric examination in February 1997, it was noted 
that the veteran took Prozac.  He reported that he had not 
been involved in direct combat while in Saudi Arabia but had 
seen wounded soldiers as a stretcher bear.  His complaints of 
flashbacks, nightmares, and sleeping difficulties were noted.  
The examiner reported that while the veteran claimed to be 
suffering from PTSD, clinically he did not appear to be 
suffering from PTSD.  His major concerns were not being able 
to meet financial and other obligations.  He did not meet all 
of the criteria for a diagnosis of PTSD.  The diagnoses were 
an adjustment disorder with mixed emotional conflict and a 
personality disorder, not otherwise specified.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for PTSD 
requires the presence of three elements: (1) a current, clear 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptoms 
and the specific claimed in-service stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  

As to the second element required for PTSD (occurrence of in-
service stressor) § 3.304(f) requires credible supporting 
evidence that the stressor occurred.  If the claimed stressor 
is not combat related, lay testimony regarding in-service 
stressor is not sufficient to establish occurrence and must 
be corroborated by "credible supporting evidence."  Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  If the claimed 
stressor is combat related, a medical opinion based on a 
postservice examination of a veteran may not be the 
"credible supporting evidence" necessary to corroborate in-
service occurrence.  Moreau v. Brown, 9 Vet. App. at 395-96.  

The critical element of a diagnosis of PTSD is the existence 
of a stressor or stressors.  The question of whether a 
veteran was exposed to a stressor or stressors during service 
is a factual determination and VA adjudicators are not bound 
to accept such statements simply because treating medical 
providers or examiners have done so.  Wood v. Derwinski, 1 
Vet. App. 190 (1991) [Wood I] (affirmed on reconsideration, 1 
Vet. App. 406 (1991) [Wood II]; Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  

When PTSD is claimed as a result of combat stressor(s), there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressor(s) 
is related to combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If he was not engaged in combat, or if he was but 
the claimed stressor(s) is unrelated to combat, it must be 
determined whether lay evidence thereof is corroborated so as 
to establish the occurrence of the claimed noncombat 
stressor(s).  Zarycki, id. at 100.

The adjudication of service connection for PTSD requires 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, service medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.303(a), 3.304(d) and (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997) (citing Hayes v. Brown, 5 Vet. App. 60, 66 
(1993)).  As to disabilities, including psychiatric 
disorders, incurred or aggravated in combat, the cited 
statute and regulation require the VA to accept as sufficient 
proof of service connection "satisfactory lay or other 
evidence of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service even 
in the absence of official records thereof.  Hayes, id., at 
66.  38 U.S.C.A. § 1154(b) provides a factual basis allowing 
for a determination that a disease or injury was incurred or 
aggravated in combat but not a basis to link etiologically 
the inservice condition to a current condition.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996) and Caluza v. Brown, 7 
Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996).  

In Caluza v. Brown, 7 Vet. App. 498 (1995) (decided after 
Zarycki) it was held that, read together, 38 U.S.C.A. 
§§ 1154(b), 5107(b) and 38 C.F.R. §§ 3.102, 3.304(d) provide 
that in combat-related claims there are three evidentiary 
'elements' and two evidentiary "standards."  To set forth a 
prima facie case of entitlement the preponderance of the 
evidence (the first evidentiary) standard governs.  The three 
evidentiary elements required are (1) "satisfactory" lay or 
other evidence, i.e., credible evidence, (2) which is 
"consistent with the circumstances, conditions, or hardships 
of [combat] service," and, (3) which prevails despite the 
absence of "official record" of service incurrence or 
aggravation of the claimed disability.  

The preponderance of the evidence standard applies even to 
determinations of credibility of 'lay or other evidence.'  
However, in this determination (i.e., preponderance of the 
evidence standard to meet the three evidentiary requirements) 
there are limits on the type of evidence that may be 
considered.  Credible testimony is that which is plausible or 
capable of being believed but the credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  In 
considering whether oral testimony is "satisfactory," 
consideration may be given to (1) the demeanor of the 
witness, (2) the facial plausibility of the testimony, and 
(3) the consistency of the testimony with other testimony and 
affidavits in the veteran's behalf.  In considering whether 
documents are "satisfactory," consideration may be given to 
(1) internal consistency, (2) facial plausibility, and (3) 
consistency with other evidence in the veteran's behalf.  

If the three evidentiary elements are met and if the evidence 
is in equipoise, every reasonable doubt is to be resolved in 
favor of the veteran.  Then the evidentiary requirements are 
relaxed and the "satisfactory lay or other evidence" prevails 
unless "clear and convincing evidence" (the second and a 
higher evidentiary standard than the preponderance of the 
evidence rule) demonstrates that the claimed disability was 
not incurred or aggravated in service.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Mere presence in a combat zone, while possibly stressful, 
does not necessarily mean that a person participated in 
combat with the enemy.  Here, the veteran has never alleged 
actual participation in combat but only presence in a combat 
zone.  Indeed, he has testified that he helped as a 
stretcher-bearer in carrying wounded and, thus, was at least 
unofficially assisting a medical unit.  

Thus, the Board concludes that he did not participate in 
combat and that the stressors which he has related may not be 
accepted as credible without supporting evidence.  In this 
case there is no such supporting evidence.  As to this, it is 
clear that the diagnosis of PTSD by the veteran's private 
psychologist was predicated upon the credibility of the 
veteran's unsupported history of inservice stressors.  As 
noted above, a medical opinion based on a postservice 
examination of a veteran may not be the "credible supporting 
evidence" necessary to corroborate in-service occurrence of 
a claimed combat stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96.  

Additionally, the Board notes that VA records submitted into 
evidence at the Board hearing, with a waiver of initial 
consideration of that evidence by the RO, consisted of VA 
records pertaining to another individual and not the veteran 
in this case.  

Accordingly, as there is no corroborating evidence of 
participation in combat with the enemy, the claim for service 
connection for PTSD, based solely upon alleged inservice 
combat stressors, is denied.  

Chondromalacia of the Knees

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
A claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Degenerative arthritis, and traumatic arthritis and bursitis 
which are rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC's 5010 and 5019, requires consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Also, functional loss and 
the impact of pain upon the disability must be considered.  
VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  Symptomatic residuals of removal of a semilunar 
cartilage warrants a 10 percent ratings.  38 C.F.R. § 4.71a, 
DC 5259.  Ratings under DC 5259 require consideration of 38 
C.F.R. §§ 4.40 and 4.45 because removal of a semilunar 
cartilage may result in complications producing loss of 
motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

While at times the veteran has reported having had a tumor 
removed from this left knee, during his active duty during 
the Persian Gulf Crisis he had an intramuscular lipoma 
removed from his left thigh, above the knee.  No tumor was 
ever removed from inside either knee joint.  However, the 
service-connected left knee disability now includes the post-
operative residuals of that excision but there is no 
objective clinical evidence of residual functional disability 
from that procedure.  VA X-rays in 1984 were normal, although 
on VA orthopedic examination it was indicated that earlier X-
rays during the first period of service had disclosed minimal 
arthritic spurring in the right knee but a normal left knee.  
In this regard, those service medical records reflect that on 
evaluations in August and September 1982 it was felt that the 
veteran's knee symptoms and functional disability were 
disproportionate to the objective findings.  

On VA examination in August 1992 the residual surgical scar 
of the left thigh was well healed.  There was tenderness on 
each side of the patellae and patellar compression produced 
pain.  There was bilateral suprapatellar tenderness, worse on 
the right than the left.  There was crepitus on motion of the 
knees and motion of the right knee was from zero degrees of 
extension to 90 degrees of flexion and in the left knee from 
zero degrees of extension to 120 to 130 degrees of flexion.  
The quadriceps were weak, bilaterally, and there appeared to 
be subluxation of the right patella.  The diagnoses were 
chronic severe bilateral chondromalacia, with possible 
subluxation of the right patella, and status post removal of 
a multi-lobulated lipoma of the left thigh with hypoesthesia 
in that area.  X-rays of the knees revealed no abnormality.  

On VA examination in January 1997, the veteran complained of 
worsening daily pain in each knee.  He took Voltarin for pain 
and received intermittent Cortisone injections which afforded 
some relief.  He had bilateral knee swelling one to two times 
monthly, lasting from two to three days.  He used a brace on 
each knee.  He also wore a right ankle brace.  On examination 
his knees were normal and there was no effusion, swelling or 
deformity.  There were no areas of tenderness and the knees 
were stable.  There was full range of motion of each knee.  
X-rays of his knees were normal.  

Here, because X-rays in recent years have revealed no 
arthritis, a separate compensable rating for arthritis of 
each knee is not warranted, as requested (at page 48 of the 
Board hearing transcript).  

The veteran has testified that despite using knee braces he 
has had repeated episodes of falling due to instability of 
his knees but repeated examinations have not documented 
instability of the ligaments of his knee, although he does 
have some apparent subluxation of the right patella.  
Similarly, he has reported having had locking of the knees 
but there is no corroborating clinical evidence of any 
pathology of his knee cartilage which might cause locking.  
However, he now has full, but apparently painful, range of 
motion of each knee. 

Overall, the disability of each knee is not demonstrated to 
be of such severity as to warrant a schedular rating in 
excess of 10 percent, even when consideration is given to 
functional impairment due to pain.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual nature for an extraschedular evaluation because there 
has been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for 
service connection for PTSD and increased ratings for 
service-connected disabilities of the knees and, thus, there 
is no doubt to be resolved in favor of the veteran as to 
those claims.  


ORDER

The claims for entitlement to service connection for muscle 
spasms of the back, neck, and legs, a right ankle disorder, 
and a stomach disorder are denied as not well grounded.  

Service connection for PTSD is denied.  

Increased ratings for a left knee disorder and a right knee 
disorder are denied.  


REMAND

The veteran was notified in August 1984 of a final, 
unappealed rating action which denied service connection for 
hearing loss of the right ear and for pes planus (flat 
feet).  After an August 1993 rating action denied service 
connection for hemorrhoids [service connection is in effect 
for residuals of an excision of a colonic polyp, adenoma, 
rated noncompensably disabling] a notice of disagreement was 
filed in April 1994 and a Statement of the Case was issued 
in May 1994.  However, an appeal was not perfected by the 
filing of a substantive appeal.  Accordingly, those rating 
actions are final and in order to reopen and readjudciate 
the claims, new and material evidence must be submitted.  
See 38 U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302(a), 20.1103 (1998).  

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with precedent judicial authority, 
that additional procedural development is necessary.

The Board must remand this case to the RO for readjudication 
in light of a recent change in the law concerning claims for 
service connection based on the submission of "new and 
material evidence."  In the case of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (decided September 16, 1998), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereafter the Court) 
impermissibly ignored the VA definition of "material 
evidence" in 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found at 38 U.S.C. § 5108 (West 1991)) and, without 
sufficient justification or explanation, rewrote the statute 
to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  Pylman v. West, 12 Vet. 
App. 65 (1998) and Fossie v. West, 12 Vet. App. 1 (1998).  

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, remand to the RO is required for readjudication 
pursuant to the holding in Hodge, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing loss of the right ear, pes planus 
(flat feet), and hemorrhoids.  

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

If private treatment records are 
requested but not obtained, the veteran 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain these records.  38 C.F.R. 
§ 3.159(c) (1998).  

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The RO should readjudicate the claim with 
consideration of the Federal Circuit's 
holding in Hodge, supra, regarding 
whether new and material evidence has 
been submitted to allow reopening of the 
claims according to the specific criteria 
set forth under 38 C.F.R. § 3.156(a) 
(1998).  

3.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

Thereafter, the appellant and appellant's representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record and to accord the appellant due process of law.  No 
action is required of the appellant until further notice is 
received.  

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

